DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-17, 19-25, 27-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “determining a lens position for the frame based on the determined distance by converting the determined distance for each frame to a lens position for each frame, the determined lens position being an estimate of the position of the lens for optimum focus of light propagating through the lens to the imaging device for the determined distance” (claims 2-6, 8-10, 33 depends from claim 1)
independent claim 11: “determine a lens position for the frame based on the determined distance by converting the determined distance for each frame to a lens position for each frame, the determined lens position being an estimate of the position of the lens for optimum focus of light propagating through the lens to the imaging device for the determined distance” (claims 12-17, 19-22, 34 depends from claim 11)
independent claim 23: “a means for determining a lens position for each frame based on the determined distance for each frame by converting the determined distance for each frame to a lens position for each frame, the determined lens position being an estimate of the position of the lens for optimum focus of light propagating through the lens to the imaging device for the determined distance frame” (claims 24-25, 27-28, 35 depends from claim 23)
independent claim 29: “determining a lens position for the frame based on the determined distance by converting the determined distance for each frame to a lens position for each frame, the determined lens position being an estimate of the position of the lens for optimum focus of light propagating through the lens to the imaging device for the determined distance; and moving the lens toward the determines lens position while the scene is changing; and in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation” (claims 30-32 depends from claim 29)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484